—Order, Supreme Court, New York County (Myriam J. Altman, J.), entered April 23, 1992, which, inter alia, granted respondents’ motion to dismiss to the extent of dismissing all claims against Vantage, Passo, and Hunter, except the claim alleging a 1986 payment of $1,500, on statute of limitations grounds, unanimously affirmed, with costs.
Petitioner’s failure to commence a proceeding prior to the expiration of the six-year statute of limitations bars this *303proceeding to set aside certain alleged fraudulent conveyances pursuant to Debtor and Creditor Law § 273 (see, Hearn 45th St. Corp. v Jano, 283 NY 139; Quadrozzi Concrete Corp. v Mastroianni, 56 AD2d 353). The 20-year statute of limitations for enforcement of judgments applies only to judgment debtors and not transferees unnamed in the judgment. Concur—Murphy, P. J., Rosenberger, Kupferman, Kassal and Nardelli, JJ.